Citation Nr: 1409334	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-41 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board videoconference hearing in December 2011.  This matter was remanded in February 2012 for additional development.

In a September 2008 statement, the Veteran claimed that he has a back disability due to a gait problem caused by his left knee.  The RO denied service connection for back disability in a January 2009 rating decision.  In view of the following decision of the Board granting service connection for left knee disability, the claim of service connection for back disability secondary to left knee disability is referred to the RO for appropriate action.  


FINDING OF FACT

Degenerative joint disease of the left knee is causally related to injury suffered in the Veteran's service. 


CONCLUSION OF LAW

Left knee degenerative joint disease was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.     §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in June 2008 and February 2012 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2008, which was prior to the August 2008 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The June 2008 and February 2012 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) and VA and private medical records are associated with the file.  Additionally, the Veteran was afforded a VA examination in July 2009.  Under the circumstances, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.         38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board's analysis will focus specifically on the evidence pertinent to the claim, and what it shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's contends that he developed degenerative joint disease (DJD) of the left knee as due to an in-service injury.  

Service treatment records reflect an injury to the left thigh, left leg, and left knee injury in late May 1975.  Tenderness and mild swelling were noted which was thought to be subcutaneous rather than an effusion.  The assessment was contusion, strain of lateral collateral ligament.  He was given crutches and placed on light duty for three days.  When seen three days later, a small effusion of the knee joint was noted with tenderness.  The assessment was lateral collateral ligament tear.  He was referred to ortho.  An orthopedic consul report is to the effect that x-rays showed no fracture.  Mild effusion and tenderness of the left knee was noted.  The assessment was sprain lateral collateral ligament of the left knee.  A subsequent report in early June 1975 notes that the knee was gradually improving and the Veteran was now able to get around with a cane.  The joint was stable and the Veteran was to continue exercises.  A re-evaluation in late June 1975 showed continued improvement with infrequent pain when turning.  Slight swelling persisted; the joint was stable, with no tenderness and full range of motion.  On separation examination in July 1975, the Veteran's lower extremities were evaluated as clinically normal.  

In January 1979, the Veteran filed his initial claim for service connection for the left knee. He reported the details of the injury and stated that had not received any medical attention for his disability since he was discharged.  He did not indicate whether or not he was experiencing left knee symptomatology at that time.  Rating decision in February 1979 denied the claim on the basis that the injury was acute and resolved leaving no residuals found on discharge examination.  The Veteran did not appeal. 

Turning to more current evidence, the record includes a  private record dated in January 2003 showed an assessment of early degenerative change of the patellofemoral and lateral compartments of the left knee.  May 2008 private treatment records reflect complaints of knee pain.  Diagnostic imaging of the left knee showed no acute fracture or dislocation, but showed moderate medial compartment narrowing and associated degenerative changes.

VA treatment records dated in 2009 reflect continued complaints of left knee pain.

Social Security Administration (SSA) records included a May 2009 report of contact noting an old left knee fracture and that the Veteran wears a brace on the left knee.

In October 2008, the Veteran submitted a statement indicating that following service, he went to work in a brick yard and began having left knee pain in March 1976.  He stated that his knee was painful and would swell when he was on his feet a lot.  He reported continuing left knee symptoms.

On July 2009 VA joints examination, the Veteran reported injuring his left knee in service when a rope struck his knee while on a boat.  He stated that his left leg was placed in a cast and that he used crutches for one to two months.  He reported having no problems with his knee after discharge, but stated he experienced pain and swelling in the knee several years later.  He stated he wears a knee brace daily.  He reported pain and swelling on the lateral side of the knee, which increases with activity.  Following discharge, the Veteran reported working in a brickyard, on construction, in the oil fields, and as a sandblaster on gas lines.  

A physical examination reflected no tenderness or swelling of the knee.  X-rays showed mild degenerative changes.  Mild degenerative joint disease (DJD) of the left knee was diagnosed.  The examiner opined that his current left knee diagnosis is not due to the left knee injury in-service.  The examiner noted that such acute injury appeared to have resolved and that his postservice employment activities over the subsequent years led to DJD of both knees.  The examiner stated that therefore it would be unlikely that the injury would have caused both conditions.  The examiner concluded that DJD is more likely than not due to normal aging and wear and tear on the knee joints.

In December 2011, the Veteran testified that he injured his left knee in service and has had problems with that knee continuously since.  His sister testified that he told her about a left knee problem after returning from service. 

It is not in dispute that the Veteran has a current diagnosis of DJD of the left knee, as such is shown in the record, to include on July 2009 VA examination.  It is also not in dispute that the Veteran suffered a left knee injury in service which was treated by medical personnel over the course of a month.  The Veteran's statements about the details of the injury, use of crutches, etc. is supported by the service treatment records and is not in dispute.  The underlying question is whether the in-service injury to the left knee resolved without leaving residual disability, or whether his currently diagnosed DJD of the left knee is in fact a residual of the in-service injury.  

To the extent that the question involves medical diagnostic skills, a medical doctor offered a negative nexus opinion in a July 2009 report.  Review of this report shows that the examiner had full knowledge of the details of the in-service injury not only from review of the claims file, but also history furnished to the examiner by the Veteran himself.  The examiner reported that the Veteran stated that he had no problems with the left knee when he was discharged, but several years later he experienced pain and swelling.   The examiner noted that the Veteran has DJD in both knees and attributed the DJD to normal aging and tear on the knee joints.  There is no contrary medical opinion of record. 

The Board now turns to the Veteran's assertions of a continuity of left knee symptomatology over the years.  The Veteran is competent to report symptomatology as it is perceived through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although he seemed to testify at the Board hearing that he continued to have left knee problems since discharge, he reported to the July 2009 examiner that he had no problems with the left knee for several years after discharge.  There is therefore some inconsistency in the Veteran's assertions.  The Board notes that the Veteran suffered a stroke in early 2009 and some evidence references some memory problems as a result.  

The Board notes that the Veteran submitted a written letter in 2008, prior to the stroke.  In this letter the Veteran detailed left knee problems since 1976.  He reported that he did not seek medical attention because he did not have insurance or the money to pay for such care.  Since this letter was written prior to the stroke, the Board finds that it is the most reliable account of what the Veteran has reported regarding continuing left knee symptoms since service.  It is also of some significance that the Veteran filed his initial claim for left knee disability in early 1979.  This arguably suggests that he believed that he had a left knee disability related to service at that time. 

The July 2009 negative VA opinion appears to be based in part on information the Veteran provided at that time to the effect that he did not have knee problems for several years after service.  Again, he was relaying this information after the stroke had resulted in some memory problems.  As such, the July 2009 medical opinion arguably was based, at least in part, on an inaccurate factual predicate.  The probative value of the opinion is therefore diminished to some degree. 

The evidence in this case is certainly not compelling,.  However, after reviewing the evidence several times, the Board believes that the positive evidence is in a state of equipoise with the negative evidence.  The 2008 letter from the Veteran raises a reasonable doubt regarding continuing left knee symptoms since service which link the current left knee disability to the in-service injury.  Under such circumstances, the benefit of the doubt goes to the Veteran.  Service connection is therefore warranted for DJD of the left knee.  


ORDER

Service connection for degenerative joint disease of the left knee is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


